Citation Nr: 0703981	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to August 
1990 and from May 1991 to October 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2004 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In December 2005, the Board remanded this case for further 
development, and the case has been returned for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has an enhanced duty to assist the appellant with 
the development of a claim for service connection for PTSD as 
a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.  

When there is no indication in the military record that a 
personal assault has occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).  

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In the case at hand, there is no indication the PTSD 
Questionnaire that was sent to the appellant was specific to 
the development of a personal assault claim.  The veteran 
described being threatened at knifepoint by a former roommate 
in 1992.  According to his April 2002 statement, the veteran 
reported his roommate's threats to his chain of command 
approximately one week later, and the chain of command filed 
papers having the roommate dismissed from service.  The 
veteran described being threatened in the same manner by his 
roommate from Lakeland, Florida, and later by the then-former 
roommate in Fort Campbell, Kentucky.  In his April 2004 
statement, the veteran provided the name of this second 
roommate.  He also stated that, while he did not tell his 
chain of command what had happened, he might have told his 
next Lakeland roommate, whose name he is also provided in the 
April 2004 statement.  He also described an attempted robbery 
at gunpoint in Nashville while stationed at Fort Campbell.  

Given that the veteran may be able to provide, or inform VA 
of, alternative forms of evidence to corroborate an in-
service stressor, the Board believes the veteran should be 
sent a letter informing him of the development procedures for 
a personal assault claim listed in VA Adjudication Procedure 
Manual M21-1MR (M21-1MR), Part IV.  

The Board notes that the veteran's claim would also benefit 
from further clarification on remand.  Personnel records 
indicate the veteran was first stationed in Germany from June 
5, 1991, to February 5, 1992.  After being stationed in Saudi 
Arabia between March 6, 1992, and June 30, 1992, the veteran 
was again stationed in Germany from July 1, 1992, to January 
24, 1993.  Personnel records then indicate he was stationed 
in Bahrain from January 25, 1993, to March 20, 1993, before 
returning to Germany on March 21, 1993, and remaining until 
August 25, 1993.  After this last stint in Germany, the 
veteran returned to the United States and served at Fort 
Campbell, Kentucky.  

In particular need of clarification is the stressor involving 
the first time the veteran was threatened with a knife.  An 
April 2004 statement indicates this incident happened while 
he was stationed in Hanau, Germany, in 1992.  In a statement 
written by the veteran in late 1994, just before his October 
1994 separation from service, the veteran noted that he was 
stationed in Hanau until February 1992, and attached to the C 
Battery 2/43 A.D.A..  However, his April 2002 letter suggests 
the incident in question may have occurred after he returned 
from Saudi Arabia.  His 1994 statement indicates he was with 
the D Battery 4/43 A.D.A, from July 1, 1992, after he 
returned from Saudi Arabia.  From the veteran's statements, 
it is difficult to determine whether the incident in question 
occurred during his first period in Germany or his second.  

The Board believes a clarifying statement from the veteran 
would assist VA's attempts to verify the reported stressor.  
Therefore, the development letter discussed above should 
specifically request that the veteran provide any details 
concerning the first incident in which his roommate in 
Germany held a knife to his throat and threatened to kill 
him.  Specifically, the veteran should be asked to provide a 
two-month time period when the incident occurred, unit of 
assignment at the time, place of assignment, and as much 
information concerning the roommate as possible, such as rank 
and name.  The veteran should also be asked to identify the 
unit or organization that investigated the incident. This 
letter should note the dates that the veteran's personnel 
file indicates he served in Germany, as well as any other 
specific information that may solicit more details concerning 
this incident.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice in 
compliance with the special provisions of 
VA Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the appellant may 
submit or evidence of behavioral changes 
that may support his claim.

The Board notes that the veteran's 
stressor statements need to be clarified.  
Prior to sending this letter, the RO must 
review the veteran's claims folder, paying 
specific attention to stressor statements 
submitted by the veteran in April 2002 and 
April 2004; the veteran's personnel 
records detailing the veteran's Record of 
Assignments and his Overseas Service 
History; and the 1994 personal statement 
contained in the veteran's personnel file 
that supports separation and requests an 
honorable discharge.

Of particular note is the reported 
stressor involving the roommate who was 
dismissed from service after threatening 
to kill the veteran with a knife.  
Therefore, while notice must include a 
request for any details concerning any of 
the alleged stressors, it must make a 
specific request for details surrounding 
the first time he was threatened with a 
knife.  This notice must specifically 
request the veteran to provide a two-month 
time period when the incident occurred, 
unit of assignment at the time, place of 
assignment, and as much information 
concerning the roommate as possible, 
including rank and name.  The veteran must 
also be asked to identify the unit or 
organization that investigated the 
incident.

2.  The RO should then take appropriate 
action to verify the veteran's reported 
stressors.

3.  If, and only if, the RO obtains 
evidence to corroborate an in-service 
stressor, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
psychiatric examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
he may have.  The claims folder must be 
made available to the examiner for review 
and all necessary testing should be 
accomplished.  The clinical history and 
all pertinent psychiatric pathology should 
be noted in the report of the examination.  

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as the basis for the diagnosis, 
whether the stressors found to be 
established by the record were sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any in-service stressor 
found to be established by the record.  
The examiner should opine whether it is at 
least as likely as not that any current 
psychiatric disorder, including PTSD, had 
its onset during the appellant's active 
service.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



